Citation Nr: 0519991	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-20 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to a compensable evaluation prior to January 
12, 1998, for varicose veins of the left leg, and an 
evaluation in excess of 10 percent from January 12, 1998, for 
varicose veins of the left leg.

2.  Entitlement to compensable evaluation for pes planus of 
the left foot.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
In St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1961 to September 1963, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 1999, 
and that development was completed by the RO.  The case has 
since been returned to the Board for appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of basic eligibility for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  However, the subsequent grant of a 10 percent 
disability evaluation for the veteran's varicose veins in his 
left leg established basic eligibility for Chapter 31 
benefits, which constitutes a complete grant of such benefits 
sought on appeal.  As noted in a March 2003 informal 
conference report, a Decision Review Officer at the RO noted 
that the RO rating decision that granted a compensable 
evaluation for the veteran's service-connected varicose veins 
established his basic eligibility for Chapter 31 benefits and 
it was noted that the veteran was furnished a VA Form 28-1900 
in order for him to apply for entitlement to vocational 
rehabilitation.  As noted by the RO, any further decision or 
determination regarding the veteran's entitlement to Chapter 
31 benefits is to be rendered by the vocational 
rehabilitation division at the RO, and if then denied by that 
division and the veteran files a notice of disagreement, 
would constitute a separate appealable issue.  Accordingly, 
the issue of eligibility for vocational rehabilitation no 
longer remains in appellate status and no further 
consideration is required.

The Board also observes that veteran indicated in an August 
2002 statement that he had breathing and heart problems due 
to a defoliant sprayed in Vietnam.  It is unclear as to 
whether the veteran intended to file a separate claim for 
service connection for a breathing disorder and for a heart 
disorder.  However, these matters are not currently before 
the Board because they have not been prepared for appellate 
review.  Accordingly, these matters are referred to the Board 
for appropriate action.

FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to January 12, 1998, the veteran's left leg 
varicose veins were not moderate in degree or manifested by 
varicosities of superficial veins below the knees with 
symptoms of pain or cramping.

3.  From January 12, 1998, the veteran's varicose veins in 
his left leg are not moderately severe involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation.  

4.  From January 12, 1998, the veteran's varicose veins in 
his left leg are not productive of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema

5.  The veteran's does not have moderate pes planus of the 
left foot with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet

6.  Most recently, in an unappealed rating decision dated in 
August 1996, the RO found that no new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a back disorder.

7.  The evidence received since the August 1996 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

8.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to 
January 12, 1998, for varicose veins of the left leg, and an 
evaluation in excess of 10 percent from January 12, 1998, for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 
(1997 & 2004)

2.  The criteria for a compensable evaluation for pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004)

3.  The August 1996 rating decision, which denied reopening 
the veteran's claim for service connection for a back 
disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

4.   The evidence received subsequent to the August 1996 
rating decision is new and material, and the claim for 
service connection for a back disorder is reopened. 
38 U.S.C.A. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2004).

5.  A back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent a letter in April 2001 informing him of the VCAA and its 
provisions as well as what evidence was necessary to 
establish service connection, the Board acknowledges that the 
letter did not notify him of the what the evidence must show 
to establish a claim for an increased evaluation or to reopen 
a previously denied claim for service connection.  However, 
the Board would observe that the RO did otherwise inform the 
veteran of what evidence was necessary to substantiate his 
claims for an increased evaluation and to reopen a previously 
denied claim for service connection.  In this regard, the 
Board notes that the appellant had been provided with a copy 
of the February 1998 and December 2002 rating decisions as 
well as the December 2002 Statement of the Case issued in 
connection with these claims, which have notified the veteran 
of the evidence considered, the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claims were denied.  The veteran was also sent a 
letter in February 2001, which notified him of what evidence 
was of record as well as of what VA would do to assist in 
obtaining his evidence and what evidence was needed from him. 
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the February and April 2001 letters as well as the 
February 1998 and December 2002 rating decisions and the 
December 2002 Statement of the Case have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As such, the Board is of the 
opinion that these documents have adequately notified the 
veteran of the evidence necessary to establish his claims for 
service connection and for increased evaluations as well as 
of the need to submit need to submit new and material 
evidence to reopen a previously denied claim for service 
connection.

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, several documents have adequately notified the 
veteran of what is necessary to establish a claim for service 
connection and for an increased evaluation as well as of the 
need to submit new and material evidence, and there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case.  
Therefore, the Board finds that any perceived duty to notify 
deficiency would be harmless error in this case and that no 
reasonable possibility exists that any further notification 
would aid the veteran in substantiating his claims.  In other 
words, the essential fairness of the adjudication process has 
not been affected by an error as to the VCAA notice.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

The Board also acknowledges that the April 2001 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in a case regarding the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) has held that in such situations, 
the appellant has a right to a VCAA content-complying notice 
and proper subsequent VA process.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  That notice was provided to the 
appellant in April 2001, and the RO subsequently reviewed the 
appellant's claims and continued the denial of the benefit 
sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records, private medical records, and Social Security 
Administration records.  The veteran was also afforded a VA 
examination in August 2001 in connection with his claims.  
The Board does observe that the veteran requested a hearing 
before the Board in his December 2002 VA Form 9.  However, a 
letter dated in April 2003 notified him that he was scheduled 
for such a hearing in August 2003, and the veteran's 
representative submitted a memorandum in June 2003 indicating 
that the veteran was unable to attend the scheduled hearing.  
Another letter was sent to the veteran in November 2004 
indicating that he had been rescheduled to appear at a 
hearing before the Board in February 2005, but the veteran 
submitted a statement in December 2004 relating that he was 
medically and financially unable to attend that hearing.  In 
addition, the veteran's representative sent a letter in May 
2005 stating that the veteran did not want a formal hearing.  
The veteran and his representative have not made the Board 
aware of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to 
reopening the veteran's claim for service connection for a 
back disorder is not prejudicial to the veteran by virtue of 
the Board's reopening the veteran's claim by its decision 
this date, as discussed below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   The Board therefore finds that disposition 
of the appellant's claims is appropriate.


I.  Increased Evaluations

The veteran contends that the current evaluations assigned 
for his varicose veins in the left leg and for pes planus of 
the left foot do not accurately reflect the severity of those 
disabilities.  He maintains that the symptomatology 
associated with these disorders warrants a compensable 
evaluation for each disability.

During the pendency of the appeal, the veteran's disability 
evaluation for varicose veins in the left leg was increased 
to 10 percent effective from January 12, 1998, the effective 
date of the change in the applicable legal criteria for 
rating varicose veins.  However, applicable law mandates that 
when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal and as such, it 
remains in appellate status

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.
A.  Varicose Veins

The veteran's varicose veins in his left leg have been 
assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7120.  The Board notes 
that during the pendency of this appeal, VA issued new 
schedular criteria for rating varicose veins under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120, which became effective January 
12, 1998.  However, the Board notes that consideration under 
the revised schedular criteria may not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to January 12, 1998, neither the RO nor the Board 
could apply the revised rating schedule.

Under the version of Diagnostic Code 7120 applicable prior to 
January 12, 1998, a noncompensable evaluation is in order for 
varicose veins that are mild or with no symptoms.  A 10 
percent evaluation is for assignment when there are moderate 
varicose veins, with varicosities of the superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, either unilateral or bilateral.  A 20 percent 
evaluation is warranted for unilateral moderately severe 
varicose veins, involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 centimeters in diameter, with symptoms of 
pain or cramping on exertion, and no involvement of the deep 
circulation.  

The new regulations that became effective on January 12, 1998 
revised the schedular criteria for the rating of varicose 
veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).  
The revised criteria provide that a 10 percent evaluation is 
for assignment when there is intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
when there is persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

In this case, a rating decision dated in April 1964 granted 
service connection for varicose veins with ligation and 
stripping in the left leg and assigned a noncompensable 
disability evaluation effective from September 6, 1963.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in January 1964.  The veteran later 
filed a claim for an increased evaluation in December 1997, 
and a February 1998 rating decision continued the 
noncompensable evaluation for his varicose veins.  However, a 
subsequent rating decision dated in December 2002 increased 
the evaluation for his varicose veins to 10 percent effective 
from January 12, 1998, the effective date of the change in 
the regulatory criteria for rating varicose veins.  During 
the pendency of the appeal, the 10 percent disability 
evaluation has remained in effect until the present time.

As an initial matter, the RO must consider whether the 
veteran is entitled to a compensable evaluation for his left 
leg varicose veins prior to January 12, 1998.  Notably, in 
the February 1998 rating decision on appeal, the RO 
adjudicated the claim of entitlement to a compensable 
evaluation for the veteran's service-connected left leg 
varicose veins.  The RO noted in that rating decision that in 
response to the veteran's December 1997 claim for increase, 
the veteran had been scheduled for a VA examination which the 
veteran refused.  The RO noted that in the absence of 
evidence showing a worsening of the condition, an increase 
was not warranted.  The Board has reviewed the medical 
evidence associated with the veteran's claim dated prior to 
January 12, 1998 and within the one year period preceding the 
veteran's December 1997 claim, and concurs in the assessment 
that there is no medical evidence dated during this period 
which demonstrates that the veteran's left leg varicose veins 
were manifested by moderate varicosities of superficial veins 
below the knee with symptoms of pain or cramping on exertion.  
See also 38 C.F.R. § 3.655 (2004).

With respect to the period from January 12, 1998, the Board 
must consider both the old and revised versions of Diagnostic 
Code 7120 and apply the more favorable to the veteran's 
claim.  In this regard, the Board notes that the veteran was 
afforded a VA examination in August 2001 during which he 
denied having any pain or aching in his legs.  He did report 
having some fatigue when walking as well as occasional 
swelling for which he elevated his legs.  He did not wear 
compression hosiery, nor did he report having any current 
treatment.  The veteran indicated that he took medication for 
inflammation in the nerves in his legs, but the examiner 
noted that such medication was not specifically for his 
varicose veins.  A physical examination revealed several 
varicosities in the medial calf of his left leg that measured 
two to two and a half centimeters.  There was no edema, and 
the circumference was the same on both legs.  The veteran was 
diagnosed as having a mild recurrence of varicose veins 
without symptoms.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7120 as set forth 
above, the Board finds that the evidence of record does not 
establish entitlement to an evaluation in excess of 10 
percent for varicose veins in the left leg from January 12, 
1998.  The medical evidence does not show the veteran to have 
moderately severe varicose veins.  Although the August 2001 
VA examination revealed several varicosities in the medial 
calf of his left leg that measured two to two and a half 
centimeters, the examiner did not indicate that the veteran 
had varicosities of the long saphenous, nor did he note 
involvement of the deep circulation.  In addition, the 
veteran denied having any pain or aching in his legs.  In 
fact, he only reported having some fatigue when walking and 
stated that he only had occasional swelling.  He did not wear 
compression hosiery, nor did he report having any current 
treatment.  As such, the veteran has not been shown to have 
met the criteria for a 20 percent disability evaluation under 
the old version of Diagnostic Code 7120.  

Further, when the evidence is considered under the revised 
rating criteria of Diagnostic Code 7120, the Board is once 
again of the opinion that the veteran is not entitled to an 
increased evaluation in excess of 10 percent for the period 
from January 12, 1998.  The medical evidence of record does 
not show the veteran to have persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  In fact, the veteran 
indicated that he only had occasional swelling for which he 
elevated his legs.  He denied wearing compression hosiery and 
noted that he was not receiving any treatment for his legs at 
that time.  As such, the veteran has not been shown to meet 
the criteria for an evaluation in excess of 10 percent under 
the revised version of Diagnostic Code 7120 for the period 
from January 12, 1998.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to a compensable evaluation prior to January 12, 
1998, for varicose veins of the left leg, or an evaluation in 
excess of 10 percent from January 12, 1998, for varicose 
veins of the left leg.

B.  Pes Planus

The veteran's pes planus of the left foot has been assigned a 
noncompensable disability evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under that diagnostic code, a 
noncompensable disability evaluation is assigned for mild pes 
planus with symptoms relieved by built-up shoe or arch 
support.  A 10 percent disability evaluation is contemplated 
for moderate unilateral or bilateral flatfoot with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  A 20 percent disability evaluation is warranted 
for severe unilateral flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.

In this case, a rating decision dated in April 1964 granted 
service connection for pes planus of the left foot and 
assigned a noncompensable disability evaluation effective 
from September 6, 1963.  That determination was based on a 
review of the veteran's service medical records as well as on 
the findings of a VA examination performed in January 1964.  
The veteran later filed a claim for an increased evaluation, 
and a February 1998 rating decision continued the 
noncompensable evaluation for his pes planus.  During the 
pendency of the appeal, the noncompensable evaluation has 
remained in effect until the present time.

The veteran was afforded a VA examination in August 2001 
during which he reported having some pain in his feet.  He 
noted that his left heel hurt worse than his right heel, but 
there was no weakness, stiffness, swelling, heat, or redness.  
He indicated that flare-ups occurred intermittently, which 
lasted for approximately one hour, and the veteran rated the 
pain during such flare-ups as a ten on a scale of one to ten.  
He stated that walking was a precipitating factor and that 
lying down was an alleviating factor.  He occasionally used 
over-the-counter arch supports in his shoes and sometimes 
wore cowboy boots in the winter to provide extra support.  
The examiner commented that it was difficult to discern if 
the pain was distinct or separate from his generalized 
complaints of leg pain that he had related to his back.  The 
veteran also related that he was unable to exercise and walk 
very much due to his pes planus. 

A physical examination did not reveal hallux valgus or varus, 
and the nonweightbbearing alignment of the Achilles tendon 
was normal with slight deviation on the left Achilles tendon 
of about one to two degrees with weightbearing.  The 
deviation could not be corrected by manipulation.  There was 
no significant forefoot or midfoot alignment noted, nor was 
there any pain on manipulation.  An x-ray was obtained, which 
showed a slight hallux valgus deformity with hypertrophic 
changes at the first metatarsal head.  The articular surfaces 
were fairly well maintained, and there was no fracture or 
bone destruction.  There were probably small spurs at the 
plantar and posterior aspects of the calcaneus, but the 
plantar aspect of the foot was clipped from the field of view 
on the lateral projection, which limited the evaluation of 
the arch.  The radiologist listed his impression as mild 
hypertrophic changes at the first metatarsal head associated 
with a mild hallux deformity, and the examiner diagnosed the 
veteran with pes planus of the left foot. 

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a compensable evaluation 
for his pes planus of the left foot.  The medical evidence of 
record does not show him to have moderate flatfoot with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  Although the August 2001 VA examination found 
slight deviation on the left Achilles tendon of about one to 
two degrees with weightbearing, the nonweightbbearing 
alignment of the Achilles tendon was normal, and there was no 
significant forefoot or midfoot alignment noted.  In 
addition, x-rays showed only a slight hallux valgus 
deformity, and there was no evidence of a hallux varus 
deformity.  Further, the VA examiner specifically stated that 
there was no pain on manipulation.  As such, the veteran has 
not been shown to have met the criteria for a compensable 
evaluation.  Therefore, the Board finds that the veteran is 
not entitled to an increased evaluation for his pes planus of 
the left foot.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's pes planus of the left 
foot is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  In this regard, the 
Board observes that the veteran reported having intermittent 
flare-ups with pain.  However, the effect of the pain in the 
veteran's left foot is contemplated in the currently assigned 
noncompensable evaluation under Diagnostic Code 5276.  
Indeed, the December 2002 specifically discussed this 
reported pain in its continuation of the noncompensable 
disability evaluation under Diagnostic Code 5276.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, a physical 
examination did not find any pain on manipulation, and the 
August 2001 VA examiner indicated that there was no weakness.   
In addition, the examiner commented that it was difficult to 
discern if the pain was distinct or separate from his 
generalized complaints of leg pain that he had related to his 
back.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's pes planus of the left foot.

C.  Extraschedular Evaluation
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected varicose veins in the left leg 
and pes planus of the left foot have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
varicose veins in the left leg and pes planus of the left 
foot under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995). 

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Back Disorder

The veteran contends that he is entitled to service 
connection for a back disorder.  More specifically, he claims 
that he currently has a back disorder that is related to an 
injury he sustained during his period of service.



Background and Evidence

Service records show that the veteran had active service from 
December 1961 to September 1963.

Service medical records indicate that the veteran was 
provided an induction examination in December 1961 during 
which no clinical abnormalities of the spine were found and 
the veteran denied having a medical history of arthritis.  
The veteran later sought treatment in October 1962 with 
complaints of low back pain radiating down both of his legs.  
A radiographic report dated in October 1962 indicated there 
appeared to be some narrowing of the interspace between L-5 
and S1, but no other abnormalities were noted.  The veteran 
returned in November 1962 with continuing complaints of low 
back pain radiating into his legs, and he was referred to the 
orthopedic clinic where it was noted that he had a two-month 
history of such pain.  The treating physician indicated that 
there was no reflex change, muscle weakness, or limitation of 
motion and stated that the veteran complained of pain 
especially in his left leg with strenuous use.  He had less 
difficulty with his back.  A physical examination revealed 
tenderness in the lower lumbar area, but he had full range of 
motion in his back.  The veteran was diagnosed with several 
disorders, including chronic L-5 strain secondary to leg 
length inequality.  He was subsequently afforded a separation 
examination in July 1963 during which no abnormalities of the 
spine were noted, and he denied having a medical history of 
arthritis.  The veteran later certified in September 1963 
that there had been change in his physical condition since 
his last physical examination in July 1963.

Private medical records dated from April 1971 to March 1988 
indicate that the veteran was hospitalized in May 1971 for a 
reevaluation of his cerebellar dysfunction at which time he 
also complained of lumbar pain.  A physical examination was 
within normal limits, except for a decrease in L4, L5 
distribution in the left lower extremity, and the veteran was 
diagnosed with a lumbosacral sprain.  

Private medical records dated from May 1971 to March 1975 
document the veteran as having a lumbar myelogram in May 
1971, which revealed no abnormalities.

Private medical records dated from September 1971 to 
September 1972 document the veteran as having injured his 
back in April 1971 when he fell down a flight of stairs.  
Following the injury, he developed severe low back pain, and 
in both September 1971 and May 1972, he was diagnosed with a 
chronic lumbosacral strain.

Private medical records dated in April 1972 document the 
veteran as having been hospitalized.  It was noted that he 
had sustained a back injury in April 1971 after having fallen 
down a flight of stairs.  He did not lose consciousness, but 
he did experience immediate diplopia, blurred vision, and 
difficulty balancing.  These symptoms cleared over the 
following 24 to 48 hours, but recurred on discharge from the 
hospital one week later.  He was referred to a neurosurgeon 
who performed arteriograms, three electroencephalograms, and 
a myelogram with unknown results and no relief.  The veteran 
reported having increasing back pain with radiation down the 
posterior aspect of both legs since the myelogram, especially 
in his left leg.  Following an examination, the veteran was 
assigned a discharge diagnosis of possible conversion 
reaction.

VA medical records dated in January 1974 indicate that the 
veteran complained of lower back pain.  It was noted that he 
had fallen down stairs three years earlier and had 
temporarily improved.  X-rays were obtained, which were noted 
to be essentially negative. 

Private medical records dated from July 1974 to September 
1982 document the veteran's treatment for various disorders.   
In July 1974, the veteran sought treatment following an 
accident in his truck.  He told the treating physician that 
he was not physically hurt, except that he could not move his 
legs.  It was noted that he had a long history of such a 
phenomenon, and the veteran also stated that he had fallen 
down stairs in 1971, which intensified his symptoms.  A 
physical examination found that there was no pain with 
percussion to the spine.

In a September 1982 letter, T. J. Glenn, M.D. stated that the 
veteran had complained of low back pain since falling down a 
flight of stairs in 1972.  Following a physical examination, 
Dr. Glenn diagnosed the veteran as having low back pain 
syndrome of an undetermined etiology.

An October 1985 radiology report documents the veteran as 
having a congenital variation with partial sacralization of 
L5.  There was also narrowing of the joint space at the L3-4 
level consistent with degenerative joint disease and minimal 
arthritic changes.

In January 1987, the veteran was referred for an evaluation 
with complaints of a back problem.  He told the treating 
physician that he had fallen off a truck and hurt his back in 
1963.  He stated that he was hospitalized for 30 days and 
noted that a lumbar puncture was performed.  The veteran also 
reported falling down a flight of stairs in 1972.  After 
reviewing the veteran's medical history and performing a 
physical examination, the physician diagnosed him with 
chronic lower back pain with the definite cause unknown.

Private medical records dated in February 1988 indicate that 
x-rays of the veteran's cervical and lumbosacral spine found 
a mild degenerative skeletal change with no identified acute 
process.

Private medical records dated in April 1988 document the 
veteran as telling the examining physician that he had had 
low back pain since falling down some stairs in 1972.  The 
physician's clinical impression was listed as low back pain 
syndrome, etiology undetermined. 

VA medical records dated from January 1989 to September 1989 
document the veteran's complaints and treatment of back pain.  
An x-ray of the lumbosacral spine was obtained in January 
1989, which revealed some narrowing of L4-5 intervertebral 
space with small marginal spurs to degenerative process of 
corresponding disc.  There was no focal bone lesion, and a 
transitional vertebra was present at lumbosacral junction as 
congenital variation.  In April 1989, the veteran was 
diagnosed with degenerative joint disease of multiple joints 
and low back.

Private medical records dated in May 1989 again indicate that 
the veteran slipped and fell down a flight of stairs injuring 
his low back.  He told the treating physician that a 
myelogram did not show a disc, but that he had had constant 
low back pain since that time.

Private medical records dated in January 1991 indicate that 
the veteran reported having back pain since he was injured by 
the state police approximately two years earlier.   Following 
an examination, he was diagnosed with a mild myoligamentous 
sprain.  There was no sign of disc herniation or 
radiculopathy.

Private medical records dated in March 1992 indicate that the 
veteran was referred for an evaluation with complaints of 
back pain.  In particular, he reported having cracked his 
entire back and staying in an Army hospital for two years 
after parachuting and landing the wrong way in 1963.  He 
stated that he had had a back problem since that time.  
Following a physical examination, the veteran was diagnosed 
with a history of injury to the back with exertional pain of 
the lower back currently running to his left leg.  

T. J. Glenn, M.D. submitted a letter in April 1992 in which 
he indicated that the veteran reported having anxiety since 
1963, which he related to his alleged cracked spine.  Dr. 
Glenn's clinical impression included low back and cervical 
pain syndrome with the etiology otherwise undetermined.

Private medical records dated from March 1996 to July 1998 
document the veteran's treatment for various disorders.  In 
March 1996, the veteran reported having some back pain that 
related to the stripping of veins in his left leg. 

Steven C. Winters, M.D. submitted a letter in May 1996 in 
which he indicated that the veteran had complaints of low 
back pain.  Based on a physical examination as well on the 
findings of a radiograph, Dr. Winters assessed the veteran as 
having lumbar degenerative joint disease and disc disease.

Physical therapy notes dated from September 1999 to March 
2000 indicate that the veteran's treating physician had 
ordered physical therapy for modalities as well as exercise 
to the lumbar area.  The veteran reported having a 40-year 
history of back pain at that time, which began when had 
surgery on his varicose veins.  He noted that he had had 
intermittent pain throughout the years, but that it had never 
been treated.  The veteran also stated that x-rays revealed 
arthritis in the lumbar area.

The veteran was afforded a VA examination in August 2001 at 
which time the examiner reviewed his claims file and past 
medical history.  A physical examination was performed, and 
x-rays were obtained, which revealed evidence of degenerative 
disc disease at L3-L4 associated with minimal endplate 
changes as well as probable facet hypertrophy noted at L5-S1.  
The examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine and opined that it was less 
likely than not that his back disorder was related to his 
military service, as he had a number of normal examinations 
in the intervening years since his military service.

Law and Analysis

The Board observes that the veteran's claim for service 
connection for a back disorder was previously considered and 
denied.  More specifically, a rating decision dated in August 
1975 denied service connection for muscle spasms caused by a 
spinal anesthetic, and an August 1996 rating decision denied 
reopening a claim for service connection for a back disorder 
on the basis that new and material evidence had not been 
submitted.    The veteran was notified of the decision and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In December 1997, the veteran essentially requested that his 
claim for service connection for a back disorder be reopened.  
The rating decision now on appeal denied reopening the 
veteran claim; however, the December 2002 Statement of the 
Case subsequently reopened the veteran's claim for service 
connection for a back disorder and appears to have 
adjudicated the claim on a de novo basis.  As will be 
explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim is 
ultimately correct.  Nevertheless, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for a back disorder.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the veteran's claim for service 
connection for a back disorder was previously considered and 
denied.  In this regard, an August 1975 rating decision 
denied service connection for muscle spasm caused by a spinal 
anesthetic.  The RO noted that the veteran had been treated 
for low back pain during his period of service and that the 
impression at that time was lumbosacral strain caused by the 
inequity in the length of his legs, which was a congenital or 
developmental condition.  The RO also observed that he had 
been given a spinal anesthetic during his surgery for 
varicose veins in 1963, but further indicated that there was 
no evidence of any detrimental residuals from the anesthesia.  
The veteran later filed a claim to reopen his claim for a 
back disorder, but an August 1996 rating decision denied 
reopening the claim on the basis that new and material 
evidence had not been submitted.

The evidence associated with the claims file subsequent to 
that decision includes private medical records, VA medical 
records, and an August 2001 VA examination report as well as 
the veteran's own assertions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the August 1996 rating decision and finds it to 
be new, with the exception of a few duplicative treatment 
records, in that it was not previously of record.  The Board 
also finds the August 2001 VA examination report to be 
material, in that it appears to contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  In this regard, the Board notes that 
the August 2001 VA examination addressed whether the 
veteran's current back disorder was related to his military 
service.  Thus, this new evidence has provided an opinion as 
to whether there was any nexus between the disorder and the 
veteran's military service and is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for a back disorder.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision. As discussed above, VA has already met all 
obligations to the veteran under the Veterans Claims 
Assistance Act. Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
back disorder.  The Board does observe that the veteran was 
treated for back pain during his period of service in October 
and November 1962.  However, the veteran's service medical 
records do not show any treatment for a back disorder for the 
remainder of his period of service.  In fact, his July 1963 
separation examination did not find any clinical 
abnormalities of the spine, and the veteran certified in 
September 1963 that there had been no change in his physical 
condition since his separation examination.  The Board 
further notes that there were no documented complaints, 
treatment, or diagnosis of a back disorder for many years 
following the veteran's period of service.  Thus, the medical 
evidence of record indicates that any symptomatology the 
veteran may have experienced in service was acute and 
transitory and resolved prior to his separation.  Therefore, 
the Board finds that a chronic back disorder did not manifest 
during service or within one year thereafter.

In addition to the lack of evidence establishing that a 
chronic back disorder manifested during service or within 
close proximity thereto, no physician has linked any current 
disorder to any disease or injury that occurred during active 
service.  The record shows that there were no complaints, 
treatment, or diagnosis of a back disorder for many years 
following the veteran's separation from service.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any current back disorder to a disease 
or injury in service.  Significantly, the August 2001 VA 
examiner opined that it was less likely than not that his 
back disorder was related to his military service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.  Although 
the Board does not doubt the veteran's sincere belief that he 
currently has a back disorder that is related to service, the 
record does not indicate that the veteran is a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).





ORDER

A compensable evaluation prior to January 12, 1998, for 
varicose veins of the left leg, and an evaluation in excess 
of 10 percent from January 12, 1998, for varicose veins of 
the left leg, is denied.

A compensable evaluation for pes planus of the left foot is 
denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disorder is 
reopened and the appeal is granted to this extent only; 
service connection for a back disorder is denied.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


